17-870
     Jara-Llivichuzca v. Sessions
                                                                                   BIA
                                                                              Straus, IJ
                                                                          A206 689 908


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 20th day of August, two thousand eighteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   OFELIA MARGARITA JARA-
14   LLIVICHUZCA,
15            Petitioner,
16
17                      v.                                       17-870
18                                                               NAC
19   JEFFERSON B. SESSIONS III,
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                       Gregory Osakwe, Hartford, CT.
25
26   FOR RESPONDENT:                       Chad A. Readler, Acting
27                                         Assistant Attorney General;
28                                         Claire L. Workman, Senior
29                                         Litigation Counsel; Juria L.
30                                         Jones, Trial Attorney, Office of
 1                                 Immigration Litigation, United
 2                                 States Department of Justice,
 3                                 Washington, DC.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Ofelia Margarita Jara-Llivichuzca, a native

10   and citizen of Ecuador, seeks review of a March 2, 2017,

11   decision of the BIA affirming a June 13, 2016, decision of

12   an Immigration Judge (“IJ”) denying Jara-Llivichuzca’s

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”). In re Ofelia

15   Margarita Jara-Llivichuzca, No. A206 689 908 (B.I.A. Mar.

16   2, 2017), aff’g No. A206 689 908 (Immig. Ct. Hartford June

17   13, 2016). We assume the parties’ familiarity with the

18   underlying facts and procedural history in this case.

19       Under the circumstances of this case, we review the IJ’s

20   decision as modified by the BIA.    See Xue Hong Yang v. U.S.

21   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).        The

22   applicable standards of review are well established.        See

23   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d
24   162, 165-66 (2d Cir. 2008).


                                    2
 1       The governing REAL ID Act credibility standard provides

 2   that the agency must “[c]onsider[] the totality of the

 3   circumstances,” and may base a credibility finding on the

4    plausibility of an applicant’s account and inconsistencies

5    in her or her statements. 8 U.S.C. § 1158(b)(1)(B)(iii);

6    Xiu Xia Lin, 534 F.3d at 163-64, 166-67. “We defer . . . to

 7   an IJ’s credibility determination unless . . . it is plain

 8   that no reasonable fact-finder could make such an adverse

 9   credibility ruling.” Xiu Xia Lin, 534 F.3d at 167. For the

10   reasons that follow, we conclude that substantial evidence

11   supports the agency’s adverse credibility determination.

12       As the Government observes, Jara-Llivichuzca does not

13   specifically     challenge   the   inconsistency,   omission,   and

14   implausibility findings underlying the adverse credibility

15   determination.    See Norton v. Sam’s Club, 145 F.3d 114, 117

16   (2d Cir. 1998) (“Issues not sufficiently argued in the briefs

17   are considered waived and normally will not be addressed on

18   appeal.”); see also Shunfu Li v. Mukasey, 529 F.3d 141, 146-

19   47 (2d Cir. 2008) (applying waiver doctrine to specific

20   findings underlying credibility determination).         Moreover,

21   our review of the record and the agency’s decisions reveals

22   that the findings are supported by the record and provide


                                        3
 1   substantial   evidence   for       the   adverse   credibility

 2   determination. See 8 U.S.C. § 1158(b)(1)(B)(iii).

 3       Jara-Llivichuzca’s testimony and application were

 4   inconsistent concerning how long she lived with her

 5   domestic partner, who or what motivated his decision to

 6   start a relationship with their child, how soon he became

 7   abusive after moving in, and how many times she left him

 8   after he resumed contact with their son. Moreover, Jara-

 9   Llivichuzca’s application was facially implausible because

10   it alleged that the abuse started on a date after she

11   arrived in the United States. And she submitted a letter

12   from a relative that both omitted the only incident of

13   which the author had firsthand knowledge—a threatening

14   visit from Jara-Llivichuzca’s partner—and was inconsistent

15   about when the abuse started, when she decided to flee

16   Ecuador, and whether she ever spoke to the relative about

17   the abuse. Contrary to Jara-Llivichuzca’s position, these

18   discrepancies are extensive and called into question the

19   circumstances of her relationship with her partner, when

20   and how the abuse commenced, the duration of the abuse and

21   her responses to it, and her family’s knowledge of the

22   abuse. Because these discrepancies relate to the very harm


                                    4
 1   on which her claim is based, the “totality of the

 2   circumstances” supports the adverse credibility

 3   determination. Xiu Xia Lin, 534 F.3d at 166 (“Where the

 4   IJ’s adverse credibility finding is based on specific

 5   examples . . . of inconsistent statements or contradictory

 6   evidence, a reviewing court will generally not be able to

 7   conclude that a reasonable adjudicator was compelled to

 8   find otherwise.” (quotation marks omitted)); see Xian Tuan

 9   Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir.

10   2006) (holding that material inconsistency regarding basis

11   of applicant’s asylum claim is substantial evidence for

12   adverse credibility determination).

13       The   credibility   determination   is   dispositive   of   the

14   asylum, withholding of removal, and CAT relief claims because

15   all three claims are based on the same factual predicate.

16   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

17   We therefore decline to consider the agency’s alternative

18   determination that Jara-Llivichuzca failed to provide or

19   explain the absence of corroborating evidence.       See INS v.

20   Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

21   and agencies are not required to make findings on issues the

22   decision of which is unnecessary to the results they reach.”).


                                    5
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, the pending motion

3   for a stay of removal in this petition is DISMISSED as moot.

4                           FOR THE COURT:
5                           Catherine O’Hagan Wolfe,Clerk




                                  6